Title: To James Madison from William C. C. Claiborne, 5 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


5 October 1804, New Orleans. “Your Letter dated ‘Virginia August 28th.,’ reached me on the evening of the third instant.
“A number of Spanish Officers are yet in Louisiana, and there is no doubt with me, but they encourage the Discontents which arise here. I shall take an early opportunity to intimate to the Marquis of Cassa Calvo, that the continuance of these Officers in our Territory, ‘so much beyond the right and the occasion for it, is not seen with approbation,’ and with respect to Mr. Morales, I shall (without reserve) express my desire for his speedy departure.
“I paid a visit to the Marquis on yesterday, and informed him that for the accommodation of the people of West Florida, I had no objection to authorize some discreet Inhabitant of that District to receive, open and close the Mail of the United States; The Marquis seemed pleased with the proposition and approved highly of a Colonel Fulton near Batton Rouge, who I named, as a proper person. I am myself of opinion, that one Post Office on the Mail Route passing through West Florida is sufficient, nor do I think it safe at this time, to multiply the establishments in that quarter.
“I very much regret the late news from Madrid; I had sincerely hoped that the President would have completed his Negociations with Spain, in a manner consonant to his fondest wishes, and that the good Understanding between the two Nations would not for a moment been disturbed. But if Spain should prove unaccommodating, perhaps a little time will occasion reflection and make her prudent; but should she be disposed to be unjust, the United States can readily maintain their Rights; and if (which God forbid) a War should ultimately ensue, perhaps there is no Nation upon Earth, on whom we could so promptly and easily make a sensible impression and command an advantageous Peace.
“I recently received Dispatches from Natchitoches; they announce that three Citizens of the United States, had been killed (supposed by Indians) in the vicinity of the Sabine River.
“A small Tribe of Indians living in the District of Ouachitas, having solicited of me a Flag of the United States, I have procured a common one made of Buntin, and shall present it to them.”
